Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-981

IN RE: ROSEMARY FOSTER,
                       Respondent.
Bar Registration No. 207332                              BDN: 496-11

BEFORE:       McLeese, Associate Judge, and Terry and Farrell, Senior Judges.

                                      ORDER
                             (FILED - December 19, 2013)

       On consideration of the certified order of the Supreme Court of the State of
Oregon that suspended respondent from the practice of law for a period of thirty days
with reinstatement conditioned on respondent taking the Multistate Professional
Responsibility Exam (MPRE) and earning a scaled score of 85 or greater; this court’s
September 18, 2013, order suspending respondent pending further action of the court
and directing her to show cause why reciprocal discipline should not be imposed; the
statement of Bar Counsel regarding reciprocal discipline; and it appearing that
respondent failed to respond to this court’s order, but did file a D.C. Bar R. XI, §14
(g) affidavit on October 5, 2013, it is

       ORDERED that respondent Rosemary Foster is hereby suspended from the
practice of law in the District of Columbia for a period of thirty days, nunc pro tunc
to October 5, 2013, with reinstatement contingent on her taking the MPRE and
earning a scaled score of 85 or greater. See In re Sibley, 990 A.2d 483 (D.C. 2010),
and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).

                                           PER CURIAM